AGREEMENT Made as of this 27th day of July, 2015, by and among VANGUARD ADMIRAL FUNDS, VANGUARD BOND INDEX FUNDS, VANGUARD CALIFORNIA TAX-FREE FUNDS, VANGUARD CHARLOTTE FUNDS, VANGUARD CHESTER FUNDS, VANGUARD CMT FUNDS, VANGUARD CONVERTIBLE SECURITIES FUND, VANGUARD EXPLORER FUND, VANGUARD FENWAY FUNDS, VANGUARD FIXED INCOME SECURITIES FUNDS, VANGUARD HORIZON FUNDS, VANGUARD INDEX FUNDS, VANGUARD INSTITUTIONAL INDEX FUNDS, VANGUARD INTERNATIONAL EQUITY INDEX FUNDS, VANGUARD MALVERN FUNDS, VANGUARD MASSACHUSETTS TAX-EXEMPT FUNDS, VANGUARD MONEY MARKET RESERVES, VANGUARD MONTGOMERY FUNDS, VANGUARD MORGAN GROWTH FUND, VANGUARD MUNICIPAL BOND FUNDS, VANGUARD NEW JERSEY TAX-FREE FUNDS, VANGUARD NEW YORK TAX-FREE FUNDS, VANGUARD OHIO TAX-FREE FUNDS, VANGUARD PENNSYLVANIA TAX-FREE FUNDS, VANGUARD QUANTITATIVE FUNDS, VANGUARD SCOTTSDALE FUNDS, VANGUARD SPECIALIZED FUNDS, VANGUARD STAR FUNDS, VANGUARD TAX-MANAGED FUNDS, VANGUARD TRUSTEES’ EQUITY FUND, VANGUARD VALLEY FORGE FUNDS, VANGUARD VARIABLE INSURANCE FUNDS, VANGUARD WELLESLEY INCOME FUND, VANGUARD WELLINGTON FUND, VANGUARD WHITEHALL FUNDS, VANGUARD WINDSOR FUNDS, AND VANGUARD WORLD FUND (hereinafter collectively referred to as the “Funds”) and THE VANGUARD GROUP, INC. (“Vanguard”), AND VANGUARD MARKETING CORPORATION (“VMC”). THIS AGREEMENT is entered into under the following circumstances: WHEREAS , Section 17(g) of the Investment Company Act of 1940 (“the Act”) provides that the Securities and Exchange Commission (“SEC”) is authorized to require that the officers and employees of registered management investment companies who, either singly or jointly with others, may have access to the Funds’ assets, be bonded against larceny and embezzlement, and the SEC has promulgated such rules and regulations (“Rule 17g-1”); and WHEREAS, the Funds, Vanguard and WMC are named as joint insureds under the terms of a bond or policy of insurance with total coverage of $400,000,000 which insures against larceny and embezzlement by officers and employees (the “Joint Insured Bond”); and WHEREAS, a majority of the members of the Boards of Trustees of the Funds (the “Board”), who are not “interested persons” as defined by Section 2(a)(19) of the Act, have given due consideration to all factors relevant to the form, amount and apportionment of recoveries and premium on the Joint Insured Bond, and the Boards have approved the term and amount of the Joint Insured Bond, the portion of the premium payable by each party, and the manner in which recovery on the Joint Insured Bond, if any, shall be shared by and among the parties as set forth below in this Agreement; and WHEREAS, the Funds, Vanguard and VMC now desire to enter into this Agreement as required by Rule 17g-1(f) of the Act to establish the manner in which recovery on the Joint Insured Bond, if any, shall be shared. NOW, THEREFORE, IT IS HEREBY AGREED by and among the parties as follows: 1. ALLOCATION OF PREMIUMS The annual premium shall be allocated among the Funds, based on relative net assets, in accordance with a Board-approved methodology, and expensed monthly over the term of the Joint Insured Bond. 2. ALLOCATION OF RECOVERIES A. In the event of a separate loss or losses under the Joint Insured Bond, the party suffering a loss or losses shall be entitled to be indemnified up to the full amount of the Joint Insured Bond. B. If more than one party is damaged in a single loss or occurrence for which recovery is received under the Joint Insured Bond, each such party shall receive that portion of the recovery which represents the loss sustained by that party, unless the recovery is inadequate to fully indemnify each party sustaining a loss. C. If the recovery is inadequate to fully indemnify each party sustaining a loss, the recovery shall be allocated among the parties as follows: (i) Each party sustaining a loss shall be allocated an amount equal to the lesser of its actual loss or at least equal to the amount which it would have received had it provided and maintained a single insured bond with the minimum coverage as set forth in Exhibit A as attached. (ii) The remaining portion of the recovery shall be allocated to each party sustaining a loss not fully indemnified by the allocation under subparagraph (i) above, in ratio of the premium paid by each such party to the premium paid by all parties. A-2 3. BOND COVERAGE REQUIRED Each party has determined the minimum amount of fidelity bond coverage deemed appropriate to be maintained. This amount is set forth in Exhibit A and each Fund represents and warrants to each of the other parties that the minimum amount of coverage required by Rule 17g-1(d)(1) is not more than reflected in Exhibit A. Each Fund further agrees that its minimum coverage shall not be less than the minimum coverage required by Rule 17g-1(d)(1). 4. This Agreement shall apply to the present fidelity bond coverage and any renewal or replacement thereof and shall continue until terminated by any party that provides 60 days’ written notice to the other parties. 5. Any dispute arising under this Agreement shall be submitted to arbitration under the Rules of the American Arbitration Association and the decision rendered therein shall be final and binding upon the parties hereto. A-3 IN WITNESS WHEREOF , the parties hereto have caused this agreement to be executed on their behalf by their duly authorized officers as of the date first written above. VANGUARD ADMIRAL FUNDS VANGUARD BOND INDEX FUNDS VANGUARD CALIFORNIA TAX-FREE FUNDS VANGUARD CHARLOTTE FUNDS VANGUARD CHESTER FUNDS VANGUARD CMT FUNDS VANGUARD CONVERTIBLE SECURITIES FUND VANGUARD EXPLORER FUND VANGUARD FENWAY FUNDS VANGUARD FIXED INCOME SECURITIES FUNDS VANGUARD HORIZON FUNDS VANGUARD INDEX FUNDS VANGUARD INSTITUTIONAL INDEX FUNDS VANGUARD INTERNATIONAL EQUITY INDEX FUNDS VANGUARD MALVERN FUNDS VANGUARD MASSACHUSETTS TAX-EXEMPT FUNDS VANGUARD MONEY MARKET RESERVES VANGUARD MONTGOMERY FUNDS VANGUARD MORGAN GROWTH FUND VANGUARD MUNICIPAL BOND FUNDS VANGUARD NEW JERSEY TAX-FREE FUNDS VANGUARD NEW YORK TAX-FREE FUNDS VANGUARD OHIO TAX-FREE FUNDS VANGUARD PENNSYLVANIA TAX-FREE FUNDS VANGUARD QUANTITATIVE FUNDS VANGUARD SCOTTSDALE FUNDS VANGUARD SPECIALIZED FUNDS VANGUARD STAR FUNDS VANGUARD TAX-MANAGED FUNDS VANGUARD TRUSTEES’ EQUITY FUNDS VANGUARD VARIABLE INSURANCE FUNDS VANGUARD VALLEY FORGE FUNDS VANGUARD WELLESLEY INCOME FUND VANGUARD WELLINGTON FUND VANGUARD WHITEHALL FUNDS VANGUARD WINDSOR FUNDS VANGUARD WORLD FUND By: /s/ Heidi Stam Heidi Stam, Secretary Attest: /s/ James M. Delaplane, Jr. James M. Delaplane, Jr., Assistant Secretary A-4 THE VANGUARD GROUP, INC. By: /s/ Heidi Stam Heidi Stam, Managing Director, General Secretary Attest: /s/ Michael L. Kimmel Michael L. Kimmel, Assistant Secretary VANGUARD MARKETING CORPORATION By: /s/ Caroline Cosby Caroline Cosby, Secretary Attest: /s/ Michael L. Kimmel Michael L. Kimmel, Assistant Secretary EXHIBIT A Rule 17g-1 Minimum Bond Requirements As of 5/31/2015 Bond Fund/Portfolio Name Net Assets Requirement Vanguard Admiral Funds Vanguard Admiral Treasury Money Market Fund 9,618,238,826 2,500,000 Vanguard S&P 500 Growth Index Fund 547,875,559 900,000 Vanguard S&P 500 Value Index Fund 298,763,220 750,000 Vanguard S&P Mid-Cap 400 Growth Index Fund 483,797,776 750,000 Vanguard S&P Mid-Cap 400 Index Fund 1,052,779,900 1,250,000 Vanguard S&P Mid-Cap 400 Value Index Fund 259,768,065 750,000 Vanguard S&P Small-Cap 600 Growth Index Fund 77,536,901 450,000 Vanguard S&P Small-Cap 600 Index Fund 442,952,581 750,000 Vanguard S&P Small-Cap 600 Value Index Fund 107,245,971 525,000 Vanguard Bond Index Funds Vanguard Inflation-Protected Securities Fund 25,273,613,069 2,500,000 Vanguard Intermediate-Term Bond Index Fund 19,946,772,602 2,500,000 Vanguard Long-Term Bond Index Fund 8,674,704,560 2,500,000 Vanguard Short-Term Bond Index Fund 39,900,551,424 2,500,000 Vanguard Total Bond Market Index Fund 145,210,571,311 2,500,000 Vanguard Total Bond Market II Index Fund 93,271,246,155 2,500,000 Vanguard CMT Funds Vanguard Market Liquidity Fund 50,015,254,706 2,500,000 Vanguard Municipal Cash Management Fund 3,446,595,994 2,100,000 Vanguard California Tax-Free Funds Vanguard California Intermediate-Term Tax-Exempt Fund 9,556,934,166 2,500,000 Vanguard California Long-Term Tax-Exempt Fund 3,167,053,181 2,100,000 Vanguard California Tax-Exempt Money Market Fund 3,436,431,685 2,100,000 Vanguard Charlotte Funds Vanguard Total International Bond Index Fund 42,390,933,477 2,500,000 A-6 Vanguard Chester Funds Vanguard Institutional Target Retirement Income Fund 0 50,000 Vanguard Institutional Target Retirement 2010 Fund 0 50,000 Vanguard Institutional Target Retirement 2015 Fund 0 50,000 Vanguard Institutional Target Retirement 2020 Fund 0 50,000 Vanguard Institutional Target Retirement 2025 Fund 0 50,000 Vanguard Institutional Target Retirement 2030 Fund 0 50,000 Vanguard Institutional Target Retirement 2035 Fund 0 50,000 Vanguard Institutional Target Retirement 2040 Fund 0 50,000 Vanguard Institutional Target Retirement 2045 Fund 0 50,000 Vanguard Institutional Target Retirement 2050 Fund 0 50,000 Vanguard Institutional Target Retirement 2055 Fund 0 50,000 Vanguard Institutional Target Retirement 2060 Fund 0 50,000 Vanguard PRIMECAP Fund Vanguard Target Retirement Income Fund 47,558,418,116 2,500,000 Vanguard Target Retirement 2010 Fund 11,876,611,670 2,500,000 Vanguard Target Retirement 2015 Fund 7,133,933,177 2,500,000 Vanguard Target Retirement 2020 Fund 22,672,541,787 2,500,000 Vanguard Target Retirement 2025 Fund 31,735,612,240 2,500,000 Vanguard Target Retirement 2030 Fund 35,917,325,229 2,500,000 Vanguard Target Retirement 2035 Fund 27,116,776,691 2,500,000 Vanguard Target Retirement 2040 Fund 27,489,410,756 2,500,000 Vanguard Target Retirement 2045 Fund 18,968,767,645 2,500,000 Vanguard Target Retirement 2050 Fund 17,123,285,150 2,500,000 Vanguard Target Retirement 2055 Fund 9,087,351,135 2,500,000 Vanguard Target Retirement 2060 Fund 2,475,987,370 1,700,000 Vanguard Convertible Securities Fund 1,947,738,806 1,500,000 Vanguard Explorer Fund 12,624,905,405 2,500,000 Vanguard Fenway Funds Vanguard Equity Income Fund 19,407,734,801 2,500,000 Vanguard PRIMECAP Core Fund 7,665,766,882 2,500,000 Vanguard Fixed Income Securities Funds Vanguard GNMA Fund 26,571,564,605 2,500,000 Vanguard High-Yield Corporate Fund 18,103,062,480 2,500,000 Vanguard Intermediate-Term Investment-Grade Fund 20,069,770,374 2,500,000 Vanguard Intermediate-Term Treasury Fund 5,692,045,092 2,500,000 Vanguard Long-Term Investment-Grade Fund 15,536,005,359 2,500,000 Vanguard Long-Term Treasury Fund 3,250,598,452 2,100,000 Vanguard Short-Term Federal Fund 5,046,665,724 2,500,000 Vanguard Short-Term Investment-Grade Fund 53,239,370,162 2,500,000 Vanguard Short-Term Treasury Fund 6,886,629,770 2,500,000 Vanguard Ultra-Short-Term Bond Fund 232,032,105 600,000 A-7 Vanguard Horizon Funds Vanguard Capital Opportunity Fund 14,431,554,894 2,500,000 Vanguard Global Equity Fund 4,670,737,660 2,500,000 Vanguard Strategic Equity Fund 6,372,744,177 2,500,000 Vanguard Strategic Small-Cap Equity Fund 913,575,130 1,000,000 Vanguard Index Funds Vanguard 500 Index Fund 213,178,546,557 2,500,000 Vanguard Extended Market Index Fund 45,311,991,381 2,500,000 Vanguard Growth Index Fund 48,709,049,970 2,500,000 Vanguard Large-Cap Index Fund 10,723,385,937 2,500,000 Vanguard Mid-Cap Growth Index Fund 7,144,691,920 2,500,000 Vanguard Mid-Cap Index Fund 66,287,943,478 2,500,000 Vanguard Mid-Cap Value Index Fund 8,219,770,156 2,500,000 Vanguard Small-Cap Growth Index Fund 17,014,819,065 2,500,000 Vanguard Small-Cap Index Fund 56,155,960,640 2,500,000 Vanguard Small-Cap Value Index Fund 16,978,086,528 2,500,000 Vanguard Total Stock Market Index Fund 410,770,463,784 2,500,000 Vanguard Value Index Fund 38,635,119,283 2,500,000 Vanguard Institutional Index Funds Vanguard Institutional Index Fund 198,316,677,282 2,500,000 Vanguard Institutional Total Stock Market Index Fund 43,591,904,410 2,500,000 Vanguard International Equity Index Funds Vanguard Emerging Markets Stock Index Fund 66,781,712,935 2,500,000 Vanguard European Stock Index Fund 20,895,730,392 2,500,000 Vanguard FTSE All-World Ex-US Index Fund 26,034,785,161 2,500,000 Vanguard FTSE All-World Ex-US Small-Cap Index Fund 3,234,676,232 2,100,000 Vanguard Global ex-U.S. Real Estate Index Fund 3,831,206,725 2,300,000 Vanguard Pacific Stock Index Fund 6,232,868,245 2,500,000 Vanguard Total World Stock Index Fund 7,294,490,889 2,500,000 Vanguard Malvern Funds Vanguard Capital Value Fund 1,453,784,677 1,250,000 Vanguard Institutional Term-Bond Fund 0 50,000 Vanguard Institutional Short-Term Bond Fund 0 50,000 Vanguard Short-Term Inflation-Protected Securities Index Fund 11,633,505,738 2,500,000 Vanguard U.S. Value Fund 1,291,062,185 1,250,000 Vanguard Massachusetts Tax-Exempt Funds Vanguard Massachusetts Tax-Exempt Fund 1,219,224,214 1,250,000 Vanguard Money Market Reserves Vanguard Federal Money Market Fund 2,810,383,558 1,900,000 Vanguard Prime Money Market Fund 133,420,793,552 2,500,000 Vanguard Montgomery Funds Vanguard Market Neutral Fund 380,004,122 750,000 Vanguard Morgan Growth Fund 11,717,685,257 2,500,000 A-8 Vanguard Municipal Bond Funds Vanguard High-Yield Tax-Exempt Fund 8,658,606,741 2,500,000 Vanguard Intermediate-Term Tax-Exempt Fund 42,863,973,124 2,500,000 Vanguard Limited-Term Tax-Exempt Fund 20,770,312,837 2,500,000 Vanguard Long-Term Tax-Exempt Fund 8,705,419,110 2,500,000 Vanguard Short-Term Tax-Exempt Fund 12,328,376,425 2,500,000 Vanguard Tax-Exempt Bond Index Fund 0 50,000 Vanguard Tax-Exempt Money Market Fund 17,493,266,790 2,500,000 Vanguard New Jersey Tax-Free Funds Vanguard New Jersey Long-Term Tax-Exempt Fund 1,997,210,128 1,500,000 Vanguard New Jersey Tax-Exempt Money Market Fund 1,416,807,007 1,250,000 Vanguard New York Tax-Free Funds Vanguard New York Long-Term Tax-Exempt Fund 3,722,357,472 2,300,000 Vanguard New York Tax-Exempt Money Market Fund 2,245,983,631 1,700,000 Vanguard Ohio Tax-Free Funds Vanguard Ohio Long-Term Tax-Exempt Fund 996,318,166 1,000,000 Vanguard Ohio Tax- Exempt Money Market Fund 536,713,160 900,000 Vanguard Pennsylvania Tax-Free Funds Vanguard Pennsylvania Long-Term Tax-Exempt Fund 3,209,678,379 2,100,000 Vanguard Pennsylvania Tax- Exempt Money Market Fund 2,148,601,912 1,700,000 Vanguard Quantitative Funds Vanguard Growth and Income Fund 6,421,722,205 2,500,000 Vanguard Structured Broad Market Fund 587,433,604 900,000 Vanguard Structured Large-Cap Equity Fund 583,095,576 900,000 Vanguard Scottsdale Funds Vanguard Explorer Value Fund 315,027,139 750,000 Vanguard Intermediate-Term Corporate Bond Index Fund 6,059,083,957 2,500,000 Vanguard Intermediate-Term Government Bond Index Fund 814,261,621 1,000,000 Vanguard Long-Term Corporate Bond Index Fund 1,464,333,243 1,250,000 Vanguard Long-Term Government Bond Index Fund 520,453,537 900,000 Vanguard Mortgage-Backed Securities Index Fund 1,916,384,024 1,500,000 Vanguard Russell 1000 Growth Index Fund 1,998,560,551 1,500,000 Vanguard Russell 1000 Index Fund 1,806,451,970 1,500,000 Vanguard Russell 1000 Value Index Fund 1,653,746,138 1,500,000 Vanguard Russell 2000 Growth Index Fund 321,305,110 750,000 Vanguard Russell 2000 Index Fund 903,112,423 1,000,000 Vanguard Russell 2000 Value Index Fund 155,942,086 600,000 Vanguard Russell 3000 Index Fund 824,143,074 1,000,000 Vanguard Short-Term Corporate Bond Index Fund 12,098,934,448 2,500,000 Vanguard Short-Term Government Bond Index Fund 853,584,620 1,000,000 A-9 Vanguard Specialized Funds Vanguard Dividend Appreciation Index Fund 24,936,939,037 2,500,000 Vanguard Dividend Growth Fund 24,968,610,724 2,500,000 Vanguard Energy Fund 10,857,245,744 2,500,000 Vanguard Health Care Fund 52,566,705,511 2,500,000 Vanguard Precious Metals and Mining Fund 2,101,728,923 1,700,000 Vanguard REIT Index Fund 50,174,320,939 2,500,000 Vanguard STAR Funds Vanguard LifeStrategy Conservative Growth Fund 7,835,768,216 2,500,000 Vanguard LifeStrategy Growth Fund 11,563,641,630 2,500,000 Vanguard LifeStrategy Income Fund 3,386,477,369 2,100,000 Vanguard LifeStrategy Moderate Growth Fund 12,564,931,874 2,500,000 Vanguard STAR Fund 19,475,363,281 2,500,000 Vanguard Total International Stock Index Fund 166,817,215,727 2,500,000 Vanguard Tax-Managed Funds Vanguard Developed Markets Index Fund 53,319,674,371 2,500,000 Vanguard Tax-Managed Balanced Fund 2,180,764,213 1,700,000 Vanguard Tax-Managed Capital Appreciation Fund 6,634,082,692 2,500,000 Vanguard Tax-Managed Small-Cap Fund 3,770,472,339 2,300,000 Vanguard Trustees' Equity Fund Vanguard Alternative Strategies Fund 0 50,000 Vanguard Diversified Equity Fund 1,537,177,829 1,500,000 Vanguard Emerging Markets Select Stock Index Fund 298,849,424 750,000 Vanguard International Value Fund 8,657,807,170 2,500,000 Vanguard Valley Forge Funds Vanguard Balanced Index Fund 26,263,235,107 2,500,000 Vanguard Managed Payout Fund 1,635,421,621 1,500,000 Vanguard Variable Insurance Fund Vanguard Balanced Portfolio 2,379,340,456 1,700,000 Vanguard Capital Growth Portfolio 887,460,459 1,000,000 Vanguard Conservative Allocation Portfolio 184,185,437 600,000 Vanguard Diversified Value Portfolio 1,174,935,902 1,250,000 Vanguard Equity Income Portfolio 985,474,688 1,000,000 Vanguard Equity Index Portfolio 4,049,651,941 2,500,000 Vanguard Growth Portfolio 486,608,984 750,000 Vanguard High Yield Bond Portfolio 557,744,596 900,000 Vanguard International Portfolio 2,516,585,611 1,900,000 Vanguard Mid-Cap Index Portfolio 1,455,531,616 1,250,000 Vanguard Moderate Allocation Portfolio 235,714,405 600,000 Vanguard Money Market Portfolio 1,130,255,388 1,250,000 Vanguard REIT Index Portfolio 993,785,352 1,000,000 Vanguard Short-Term Investment-Grade Portfolio 1,270,590,894 1,250,000 Vanguard Small Company Growth Portfolio 1,355,370,636 1,250,000 Vanguard Total Bond Market Index Portfolio 2,763,219,114 1,900,000 Vanguard Total Stock Market Index Portfolio 1,697,045,503 1,500,000 A-10 Vanguard Wellesley Income Fund 41,903,329,658 2,500,000 Vanguard Wellington Fund 90,911,768,219 2,500,000 Vanguard Whitehall Funds Vanguard High Dividend Yield Index Fund 15,656,198,248 2,500,000 Vanguard International Explorer Fund 2,823,086,720 1,900,000 Vanguard Global Minimum Volatility Fund 946,301,197 1,000,000 Vanguard Mid-Cap Growth Fund 4,163,818,223 2,500,000 Vanguard Selected Value Fund 10,486,480,560 2,500,000 Vanguard Emerging Markets Government Bond Index Fund 519,558,944 900,000 Vanguard Windsor Funds Vanguard Windsor Fund 18,818,142,215 2,500,000 Vanguard Windsor II Fund 50,592,121,756 2,500,000 Vanguard World Fund Vanguard Consumer Discretionary Index Fund 2,070,951,241 1,700,000 Vanguard Consumer Staples Index Fund 2,846,154,496 1,900,000 Vanguard Energy Index Fund 5,028,303,762 2,500,000 Vanguard Extended Duration Treasury Index Fund 1,127,480,580 1,250,000 Vanguard FTSE Social Index Fund 3,227,950,235 2,100,000 Vanguard Financials Index Fund 1,820,364,891 1,500,000 Vanguard Health Care Index Fund 6,422,754,864 2,500,000 Vanguard Industrials Index Fund 2,159,975,705 1,700,000 Vanguard Information Technology Index Fund 7,958,934,626 2,500,000 Vanguard International Growth Fund 23,675,450,377 2,500,000 Vanguard Materials Index Fund 1,519,600,234 1,500,000 Vanguard Mega Cap Growth Index Fund 1,991,333,236 1,500,000 Vanguard Mega Cap Index Fund 1,372,420,920 1,250,000 Vanguard Mega Cap Value Index Fund 1,202,606,924 1,250,000 Vanguard Telecommunication Services Index Fund 1,054,178,952 1,250,000 Vanguard U.S. Growth Fund 6,484,386,275 2,500,000 Vanguard Utilities Index Fund 2,264,435,904 1,700,000 TOTALS 3,410,139,671,955 345,975,000 A-11
